Citation Nr: 0103535	
Decision Date: 02/06/01    Archive Date: 02/14/01

DOCKET NO.  96-09 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUES

Entitlement to service connection for a right hip disability, 
a left knee disorder, and a low back disorder.

Entitlement to an increased evaluation for residuals of 
fracture of the right fibula, currently rated as 20 percent 
disabling.

Entitlement to a higher rating for a right knee disorder, 
initially assigned a 10 percent evaluation, effective from 
January 1997.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1955 to July 
1957.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 1995 and January 1997 RO rating decisions that 
denied claims for service connection for a right hip 
condition, a left knee disorder, a low back disability, and a 
right knee condition as not well grounded; denied an 
increased rating for residuals of fracture of the right 
fibula (rated 20 percent); and increased the evaluation for 
post concussion syndrome with post traumatic migraine 
headaches and memory loss from zero to 10 percent.  

A May 1999 RO rating decision increased the evaluation for 
post-concussion syndrome with post traumatic migraine 
headaches and memory loss to 30 percent, and in 
correspondence received in October 1999 the veteran withdrew 
his appeal with this issue.  Therefore, this matter is no 
longer for appellate consideration.  38 C.F.R. § 20.204 
(2000).

A November 2000 RO rating decision granted service connection 
for a right knee disability and assigned a 10 percent 
evaluation for this condition, effective from January 1997.  
The veteran continues to disagree with the evaluation 
assigned for this condition.

In view of the above, the Board has classified the issues as 
shown on the first page of this decision.


REMAND

The Board notes that the RO denied the claims for service 
connection for a right hip disorder, a left knee disorder, 
and a low back condition as not well grounded.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. 
§§ 5100, 5103A, and 5126, and to be codified as amended at 
5102, 5103, 5106 and 5107) eliminated the concept of well 
groundedness and redefined VA's duty to assist the veteran in 
the development of his claims.  In this case, there is 
additional VA duty to provide such assistance to the veteran.

The veteran maintains that he has right hip, left knee, and 
low back problems due to incidents of service and/or due to 
additional stress placed on these joints because of his 
service-connected right leg conditions.  His statements when 
considered with the medical evidence of record raise the 
reasonable possibility of a relationship between these 
disorders.  Where there is a reasonable possibility that 
current conditions are related to a condition experienced in 
service VA should seek a medical opinion as to whether the 
claimed current conditions are in any way related to or 
residual of the service-connected condition.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).  Service connection may also 
be warranted for a condition if it was aggravated by a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Under the circumstances, the veteran should undergo 
a VA medical examination in order to determine the nature of 
his right hip, left knee, and low back conditions, and to 
obtain opinions as to the causes of these conditions.

VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the residuals of fracture of the right fibula and the 
right knee disorder.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court) held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for right hip, left knee, and 
low back disorders since separation from 
service, and of current treatment for 
right leg problems.  Names and addresses 
of the medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of any right hip, 
left knee, and low back conditions, and 
to obtain opinions as to the cause of any 
such conditions found.  The examiner 
should give a fully reasoned opinion as 
to the etiology of these conditions, 
including an opinion as to whether it is 
at least as likely as not that the 
service-connected right leg disorders 
caused the right hip, left knee or low 
back disorders or increased the level of 
disability of these disorders.  If the 
service-connected right leg disorder or 
disorders aggravated the right hip, left 
knee or low back conditions, the level of 
disability attributable to such 
aggravation should be reported, that is 
the degree of disability over and above 
the degree of disability existing prior 
to the aggravation.  

The examiner should express opinions as 
to the severity of the right leg 
disorders, including whether or not there 
is severe painful motion or weakness.  
The examiner should be asked whether pain 
or weakness significantly limits 
functional ability during flare-ups or 
when the right leg is used repeatedly 
over a period of time.  The examiner 
should also be asked to determine whether 
a right leg joint exhibits weakened 
movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




